Citation Nr: 0832198	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment for, or reimbursement of, unauthorized 
medical expenses for treatment received at Faxton-St. Lukes 
Healthcare on January 3, 2006.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran reportedly served on active duty from April 1987 
to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Canandaigua, New York, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment received at Faxton-St. Lukes 
Healthcare on January 3, 2006.  The veteran perfected an 
appeal of that decision.  


FINDINGS OF FACT

1.  The services provided by Faxton-St. Lukes Healthcare on 
January 3, 2006, were provided in a medical facility held out 
as providing emergent care.

2.  The services provided by Faxton-St. Lukes Healthcare on 
January 3, 2006, alcohol and drug dependency and post-
traumatic stress disorder, were for conditions whose symptoms 
were of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, 
particularly in light of the veteran's age and medical 
history.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  The record does not establish that payment of 
reimbursement is sought for any medical care beyond the 
initial emergency evaluation which occurred at Faxton-
St. Lukes Healthcare on January 3, 2006, only.

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Faxton-St. Lukes Healthcare on January 
3, 2006, pursuant to the Millennium Bill Act have been met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). In the instant case, the veteran's claim is 
being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

A review of the documentary record reflects that the veteran 
was admitted to Faxton-St. Lukes Healthcare on January 3, 
2006, at which time he was treated for alcohol and drug 
dependency and post-traumatic stress disorder.  It was noted 
that the veteran had a history of post-traumatic stress 
disorder from childhood with chronic pain along with alcohol 
and tobacco dependency.  The veteran was on numerous 
medications.  He apparently had been quite withdrawn and not 
acting himself, according to family members.  He had closed 
himself in his house and would not answer the doors.  An 
ambulance was called by the veteran's sister and he was 
brought to the emergency room for evaluation.  At the time of 
admission, the veteran was awake, alert, and responsive.  He 
denied any suicidal or homicidal ideation, but did admit to 
being slightly depressed.  He denied illicit drug use, but 
within the emergency department refused to give a urine 
sample.  The veteran denied any other physical problems, and 
was oriented in all three spheres.  The veteran's family 
history was significant for multiple suicides.  Upon 
examination, including an overdose panel, there were normal 
findings.  A serum drug panel was negative.  Following a 
hospital course of normal saline IV, and a second refusal to 
provide a drug urine sample, the veteran was discharged in 
stable condition with an assessment of alcohol and drug 
dependency, and post-traumatic stress disorder.  

In an April 2006 decision, the veteran was notified that his 
claim for payment of private medical expenses incurred at 
Faxton-St. Lukes Healthcare on January 3, 2006, had been 
considered for authorization and denied under the Veterans 
Millennium Health Care and Benefits Act.  The reason given 
for the disapproval was that the veteran was found to have 
"refused workup" in the Emergency Room.  

The veteran appealed the foregoing decision arguing that he 
did not refuse work-up in the Emergency Room.  The veteran's 
family argued that the veteran's condition was unstable at 
the time of the emergency room treatment.  

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000. See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date. See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility (Faxton-St. Lukes Healthcare) on January 3, 
2006, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

As noted, the VAMC denied the veteran's claim for payment or 
reimbursement for the emergency services based upon the 
finding that the veteran had refused to provide a urine 
sample that presumably was to be used in the emergency room 
setting to determine whether he had taken any elicit drugs.  
Although the finding that the veteran had refused to provide 
the sample has been disputed by the veteran, the Board does 
not reach that question.  Assuming arguendo that the veteran 
did refuse to provide a urine sample in the emergency room 
setting on January 6, 2006, the question is whether that 
refusal constitutes a basis for the denial of eligibility for 
payment under the Veterans Millennium Health Care and 
Benefits Act.  

To that end, the Board will assess eligibility under all of 
the criteria, as the Board points out that the provisions in 
38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. 
all of the aforementioned enumerated criteria must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
veteran was admitted to Faxton-St. Lukes Healthcare on 
January 3, 2006 with symptoms associated with alcohol and 
drug dependency and post-traumatic stress disorder.  He was 
admitted to the emergency room.  So, clearly Faxton-St. Lukes 
Healthcare provides emergency care.

Second, the person transporting the veteran by ambulance and 
those receiving the veteran at the hospital, i.e., the 
medical personnel, reasonably felt that the circumstances 
were emergent.  Further, the category of service was 
specified as Level 5, which was the highest category of 
emergency admission.  The Board notes that the veteran was 
disoriented, and stated that he "wanted to die."  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  See 38 
C.F.R. § 17.1002(b). Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

The evidence documents that the veteran was properly admitted 
for a medical emergency and the Board finds that a medical 
emergency existed.  Therefore, the claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition whose symptoms were of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  Thus, the second criterion is 
met.

There is no indication in this case that a full-service VA 
medical facility was available to the veteran on January 3, 
2006, and the Board finds that this was not the case.  The 
VAMC has not indicated otherwise.  Thus, the Board finds that 
a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.  
Thus, the third criterion is met.

The record does not establish that the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  In fact, the veteran was discharged to 
home after he was determined to be in stable condition.  
Thus, the fourth criterion is met.

At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The VAMC has 
acknowledged that the veteran was receiving regular care by 
VA at the time of his emergency room admission.  Thus, the 
fifth criterion is met.

The veteran is financially liable to the provider of 
emergency treatment for that treatment as shown by billing 
documents of record.  Thus, the sixth criterion is met.

The record does not establish that veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
Faxton-St. Lukes Healthcare. This conclusion is supported by 
the billing documents.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.

The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, as the 
treatment was rendered for a nonservice-connected disability.   
Thus, the ninth criterion is met.

In sum, the veteran meets the criteria in its entirety for 
entitlement to payment or reimbursement for medical services 
provided Faxton-St. Lukes Healthcare on January 3, 2006, 
pursuant to the Millennium Bill Act.  The fact that the 
veteran may have refused to provide a urine sample in the 
course of the emergency treatment in question has no bearing 
on his eligibility for payment or reimbursement for such 
medical services.  Thus, the payment or reimbursement is 
warranted under theVeterans Millennium Health Care and 
Benefits Act.  



	(CONTINUED ON NEXT PAGE)





ORDER

Payment or reimbursement for medical services provided by 
Faxton-St. Lukes Healthcare on January 3, 2006, pursuant to 
the Veterans Millennium Health Care and Benefits Act is 
granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


